IN THE SUPREME COURT OF TEXAS

                                 No. 08-0820

            IN RE  GREATER HOUSTON ORTHOPAEDIC SPECIALISTS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for interim relief, filed October 2,  2008,  is
granted.   All  trial  court  proceedings  in  Cause  No.  2006-CCL-00133-A,
styled Greater Houston Orthpaedic Specialists, LLP  v.  Jody  Grisworld  and
Peter Zavaletta, in the County Court at Law No 1 of Cameron  County,  Texas,
are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 17, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk